DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     HENRY RONALD MITCHELL,
                            Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-509

                               [June 23, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 50-2017-CF-003010-AXXX-MB.

   Henry Ronald Mitchell, Bonifay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.